Case 18-04704        Doc 78     Filed 04/18/19     Entered 04/18/19 08:42:58          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-04704
         GerVaise S Guyton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/21/2018.

         2) The plan was confirmed on 09/07/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/12/2019.

         5) The case was dismissed on 02/15/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $13,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04704        Doc 78      Filed 04/18/19    Entered 04/18/19 08:42:58                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $12,450.00
         Less amount refunded to debtor                           $19.24

 NET RECEIPTS:                                                                                   $12,430.76


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $709.66
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,709.66

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ARBOR GLEN CONDO ASSOC          Secured       18,561.45     18,561.45        18,561.45         674.96         0.00
 AT&T CORP                       Unsecured         937.00        960.93           960.93           0.00        0.00
 BELLES TERRES HOMEOWNERS        Unsecured      8,794.71           0.00             0.00           0.00        0.00
 CAPITAL ONE AUTO FINANCE        Unsecured      1,927.00       1,926.96         1,926.96           0.00        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         786.50      1,000.40         1,000.40           0.00        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            477.14      1,492.70         1,492.70           0.00        0.00
 COOK COUNTY CLERK               Secured       20,744.00     20,744.00        20,744.00       2,821.53    2,635.26
 COOK COUNTY TREASURER           Secured        5,694.55       5,694.55         5,694.55        569.61      670.05
 COOK COUNTY TREASURER           Unsecured           0.00      1,988.70         1,988.70           0.00        0.00
 ILLINOIS TOLLWAY                Unsecured    164,918.45    181,029.15       181,029.15         277.08         0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         103.75        103.75           103.75           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA         488.82           488.82           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS       Secured             0.00          0.00             0.00           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         673.62        184.80           184.80           0.00        0.00
 LVNV FUNDING                    Unsecured            NA         417.86           417.86           0.00        0.00
 LVNV FUNDING                    Unsecured         752.13        917.25           917.25           0.00        0.00
 PEOPLES GAS LIGHT & COKE CO     Unsecured         505.29        505.29           505.29           0.00        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         365.24        365.24           365.24           0.00        0.00
 PREFERRED FINANCIAL CORP        Unsecured           0.00           NA               NA            0.00        0.00
 SELECT PORTFOLIO SERVICING      Unsecured           0.00          0.00             0.00           0.00        0.00
 SELECT PORTFOLIO SERVICING      Unsecured           0.00          0.00             0.00           0.00        0.00
 T MOBILE                        Unsecured         936.93      1,458.90         1,458.90           0.00        0.00
 US BANK                         Unsecured           0.00           NA               NA            0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured     45,399.00     47,441.60        47,441.60           72.61        0.00
 VERIZON                         Unsecured            NA         758.32           758.32           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-04704        Doc 78      Filed 04/18/19     Entered 04/18/19 08:42:58              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                                $0.00              $0.00                $0.00
       All Other Secured                                 $45,000.00          $4,066.10            $3,305.31
 TOTAL SECURED:                                          $45,000.00          $4,066.10            $3,305.31

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $241,040.67            $349.69               $0.00


 Disbursements:

         Expenses of Administration                             $4,709.66
         Disbursements to Creditors                             $7,721.10

 TOTAL DISBURSEMENTS :                                                                      $12,430.76


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
